Citation Nr: 0912427	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  97-01 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as sinusitis and bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1991 to 
September 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

In November 2003, the Board remanded the Veteran's claim to 
afford him a VA examination.  A VA examination was scheduled 
for July 2005, which the Veteran attended.  Therefore, the 
Board finds that its remand directives have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance).

The Board recognizes that there has been an excessive delay 
in the review of this appeal.  The Board notes that the 
Veteran currently resides in Australia, and that the 
Veteran's claims folder appears to have been temporarily 
misplaced during the processing of his appeal, which included 
transferring the file between the RO and Australia.  
Fortunately, the U.S. Consulate in Australia located the 
Veteran's claims folder in March 2009.  Although the Board 
regrets the delay in providing the Veteran with a final 
decision on his appeal, upon receipt of the claims file, the 
Veteran's claim was expeditiously processed.


FINDING OF FACT

The competent medical evidence of record does not show that 
the Veteran has a respiratory disorder, to include sinusitis 
or bronchitis.



CONCLUSION OF LAW

A respiratory disorder, claimed as sinusitis and bronchitis, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Initially, the Board notes that the Veteran filed his claim 
in September 1995, prior to the passage of the VCAA.  
Nonetheless, the Board finds that the VCAA duty was satisfied 
by letters sent to the Veteran in April 2004, January 2005 
and February 2009.  These letters addressed all required 
notice elements, and the February 2009 letter addressed the 
relevant rating criteria or effective date provisions.  
However, these letters were not sent prior to the initial 
unfavorable decision by the AOJ.  

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the Veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board observes that after the April 2004, 
January 2005 and February 2009 notice letters were sent, a 
March 2009 supplemental statement of the case (SSOC) was 
issued.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(hereinafter Mayfield III).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to the timing of the 
VCAA notice letters is not prejudicial.  See Sanders, 487 
F.3d 881.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records.  
The Veteran has at no time referred to records that he wanted 
VA to obtain or that he felt were relevant to the claim that 
VA has not obtained on his behalf.  Additionally, the Veteran 
was afforded VA or VA contracted examinations in October 
1995, August 1999, and July 2005.  The Board, therefore, 
finds that the VCAA duty to assist has also been satisfied. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such bronchiectasis, 
may also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

In this case, the Veteran is claiming entitlement to service 
connection for a respiratory disorder, claimed as sinusitis 
and bronchitis.  The Veteran contends that during service, he 
was involved in putting out fires in Washington and Montana 
and had heavy smoke inhalation at that time.  He reports 
spending approximately 45 days as a fire fighter, which 
included digging firebreaks and being exposed to smoke 
without any appropriate breathing apparatus.  He adds that 
after falling asleep on one occasion, he woke up with very 
swollen eyes and heaviness in his chest.  The Veteran recalls 
was admitted to the hospital in February 1995, where he 
reported he was diagnosed with sinusitis and given 
antibiotics.  He also gives a history of a chronic cough and 
bronchitis in December 1994.  The most recent medical 
evidence of record shows that since that time, the Veteran 
has complained of a cough, which is generally dry. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a 
respiratory disorder, claimed as sinusitis and bronchitis.  
The Board does observe the Veteran's service treatment 
records, which reflect that he complained of sinusitis in 
February 1995 and of coughing and bronchitis in December 
1994.  In December 1994, the Veteran was involved in fire 
fighting operations and that he was exposed to thick smoke 
and ash along with climatic conditions and a high altitude.  
The Veteran was advised that if he experienced any upper 
respiratory symptoms, such as sinus infection, chronic cough, 
unexplained fever or ear infection, that he should be 
examined by a medical officer.  However, the remainder of the 
Veteran's service treatment records are negative for any 
complaints, treatment or diagnosis of a respiratory disorder, 
to include sinusitis or bronchitis.  In fact, his August 1995 
separation examination found his lungs, chest and sinuses to 
be clinically normal.  In addition, on his August 1995 report 
of medical history, the Veteran denied a history of sinusitis 
and chronic cough.  Therefore, to the extent that the Veteran 
experienced any symptomatology during service, such 
symptomatology would appear to have been acute and transitory 
and to have resolved prior to his separation.

Moreover, of even greater import, the medical evidence does 
not show that the Veteran has a current diagnosis of a 
respiratory disorder, to include sinusitis or bronchitis.  In 
this regard, the Veteran underwent a VA examination in 
October 1995.  At that examination, the examiner noted that 
there was no tenderness over the Veteran's sinuses, and his 
respiratory rate was 16.  The examiner concluded that the 
Veteran had recurrent episodes of sinusitis, but that he was 
asymptomatic at that time.  An August 1999 examination 
similarly described the Veteran's nose, sinuses, mouth, 
throat, and respiratory system as normal.

More recently, the Veteran was afforded a VA examination in 
July 2005.  At that examination, the examiner reported that 
the Veteran's chest was clear and that there was no 
tenderness over his sinuses.  Spirometry testing revealed an 
FEV1 of 104 percent of predicted without bronchodilator 
response.  Histamine provocation testing was normal.  The 
Veteran went on to have a chest X-ray, which was also normal.  
Given the Veteran's past history of sinusitis, the examiner 
also arranged for a CT scan of his sinuses, which was 
likewise normal.  Therefore, the examiner concluded that 
although the Veteran complained of a chronic cough, she could 
not find a respiratory or sinus cause for his chronic cough.  
The examiner continued that given the Veteran's history of 
sleep apnea, this could be a possible cause for his cough or 
perhaps reflux.  However, there was not anything on the chest 
X-ray or spirometry that would suggest that he suffered any 
long term damage from inhaled smoke in 1995.  In addition, 
there was nothing on the CT scan of his sinuses to suggest 
chronic sinus disease and in fact his CT scan was entirely 
normal.  As for the Veteran's cough, given that nothing had 
shown up on any of the respiratory tests or on the CT scan of 
his sinuses, the examiner suggested that a trial of reflux 
treatment would be worth considering. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  In this 
regard, neither the October 1995 nor July 2005 VA examiners 
were able to diagnosis the Veteran with a current respiratory 
disorder, to include sinusitis or bronchitis.  In addition, 
the Veteran has not submitted any additional treatment 
records showing diagnosis or treatment of such a disorder, 
despite being asked to do so.  Therefore, because the medical 
evidence of record does not establish that the Veteran has a 
current diagnosis of a respiratory disorder, claimed as 
sinusitis and bronchitis in this case, the Board finds that 
the Veteran is not entitled to service connection for a 
respiratory disorder, claimed as sinusitis and bronchitis.  

In addition, the evidence does not establish that a 
respiratory disorder, to include bronchiectasis, manifested 
to a compensable degree within one year from the Veteran's 
separation from service.  Therefore, entitlement to service 
connection for a respiratory disorder, claimed as sinusitis 
and bronchitis, is not warranted on a presumptive basis.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a respiratory disorder, claimed as sinusitis 
and bronchitis, is not warranted.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supplement 2008); 38 C.F.R. §§ 3.102, 3.303 
3.307(a)(3), 3.309(a) (2008).


ORDER

Entitlement to service connection for a respiratory disorder, 
claimed as sinusitis and bronchitis, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


